ON REHEARING.
Seevers, J.
Our attention has been called, in a petition for rehearing, to a mistake in the foregoing opinion in stating the amount the defendant would pay at the end of nine years, if he paid ten per cent interest on the money loaned and repaid the principal. The result reached, is not, we' think, affected by the mistake. .We have reexamined with care the whole record, and are of the opinion a rehearing should not be granted.
It would be useless to state at any greater length than has been done the reasons upon which our conclusion is based. The petition for rehearing is
Overruled.